United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3573
                                   ___________

William Patrick Johnson,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
John Baldwin, IDOC Director; Sheryl *
Lockwood, Eastern Asst. Dept.            *        [UNPUBLISHED]
Director; Jerry Bartruff, Religious      *
Coordinator; Judy Morrison, Native       *
Consultant; Greg Ort, Deputy Warden; *
Lowell Brandt,                           *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: August 5, 2011
                                Filed: August 22, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       William Patrick Johnson appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon careful review, we conclude that the
denial of substitute counsel was not an abuse of discretion, and that defendants were

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
entitled to summary judgment for the reasons the district court stated. Accordingly,
the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-